People v Jones (2022 NY Slip Op 01679)





People v Jones


2022 NY Slip Op 01679


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


244 KA 14-01315

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNAT L. JONES, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DEREK HARNSBERGER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered July 11, 2014. The judgment convicted defendant upon his plea of guilty of murder in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of murder in the second degree (Penal Law
§ 125.25 [3]). For reasons stated in its decision, we conclude that County Court properly denied defendant's motion to dismiss the indictment on constitutional speedy trial grounds. We note only that, although the evidence from the hearing does not support the court's determination that the delay from April 2008 to June 2012 occurred because the investigating officer and the prosecutor "agreed not to proceed with this matter until after Defendant's initial appearance before the parole board . . . in December 2011," we nevertheless agree with the court that the delay in prosecuting this case does not "rise to the level of a constitutional violation" (People v Ramlall, 34 NY3d 1154, 1155 [2020]; see generally People v Wiggins, 31 NY3d 1, 9-10 [2018]; People v Taranovich, 37 NY2d 442, 445 [1975]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court